                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE


 JAMES STEWART HAMILTON,                       )
                                               )
       Plaintiffs,                             )             Civil No: 7:19-cv-00027-GFVT
                                               )
 V.                                            )             MEMORANDUM OPINION
                                               )                     &
 W.L. GORE & ASSOCIATES, INC, et al.,          )                   ORDER
                                               )
        Defendants.                            )
                                               )
                                               )

                                     ***    ***        ***   ***

                                                   I

        The Plaintiff, James Stewart Hamilton, brought an action in Pike Circuit Court alleging

that a defect in the Defendants’ abdominal mesh caused him an injury. [R. 1.] The Defendants

then removed this action to federal court pursuant to 28 U.S.C. § 1441. [R. 1.] But Hamilton

argues this Court has no jurisdiction because he is not seeking an amount that exceeds $75,000.

[R. 10.] Because Hamilton is correct, and motions to remand are typically considered before

motions to dismiss, his Motion to Remand is GRANTED.

                                                  II

                                                  A

       A defendant may remove a civil action brought in state court to federal court only if the

action is one over which the federal court could have exercised original jurisdiction. See 28

U.S.C. §§ 1441, 1446. This Court has original “diversity” jurisdiction over all civil actions when

“the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and the dispute is between” those who are “citizens of different states.” 28 U.S.C. § 1332(a)(1).

In making this assessment, the Court considers whether federal jurisdiction existed at the time of

removal. See Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006). Because

federal courts are courts of limited jurisdiction, “the removal statute should be strictly

construed,” and any doubts should be resolved in favor of remanding the case to state court.

Eastman v. Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006); see also Cole, 728 F. Supp.

at 1307 (citations omitted).

       Where a plaintiff’s complaint requests an indeterminate amount in damages, the “Court

places a burden on a defendant seeking to remove an action to federal court to show by a

preponderance of the evidence that the amount in controversy requirement has been met.” Hayes

v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001). A defendant is not required to

prove to a legal certainty that a plaintiff’s damages are greater than $75,000. Id. at 572. “A

defendant’s claims of the amount in controversy must be supported by ‘competent proof,’ which

can include affidavits, documents, or interrogatories.” Ramsey v. Kearns, 2012 U.S. Dist.

LEXIS 22970, at *3 (E.D. Ky. Feb. 23, 2012) (citing McNutt v. Gen. Motors Acceptance Corp.,

298 U.S. 178, 189 (1936)).

                                                  II

                                                  A

       Kentucky’s Rules of Civil Procedure prevent a plaintiff seeking unliquidated damages

from specifying a dollar amount in any pleading. See Ky. R. Civ. P. 8.01. As a result, a plaintiff

can make a post-removal clarification, in the form of a stipulation, concerning the amount of

damages he seeks. Tankersley v. Martinrea Heavy Stampings, Inc., 33 F.Supp.3d 775, 780 (E.D.

Ky. 2014). Here, Hamilton has declared under penalty of perjury that he will not seek damages



                                                  2
greater than $74,999.99. [R. 10-1.] Hamilton’s post-removal affidavit, therefore, is a

clarification, not a reduction. But the Defendant argues that Hamilton’s declaration is not

sufficiently unequivocal. [R. 12 at 10-12.] The Defendant is incorrect. In Manning, the Court

found that a simple stipulation regarding damages was enough to warrant remand, despite policy

limits that would allow for a significantly higher recovery. Manning v. State Farm Fire and Cas.

Co., 2011 WL 146391, at *1 (E.D. Ky. 2011). Hamilton’s post-removal stipulation that he will

not seek more than $74,999.99, likewise, is sufficiently unequivocal.

                                                B

        Hamilton has also requested an award of costs and attorney fees stemming from

unsuitable removal pursuant to 28 U.S.C. § 1447. [R. 10.] Although this Court has ultimately

concluded that remand is proper, the Court does not find that the Defendant “lacked an

objectively reasonable basis for seeking removal.” Powers v. Cottrell, Inc., 728 F.3d 509, 515

(6th Cir. 2013). Given that some courts have found the Hamilton’s stipulation insufficient to

defeat diversity jurisdiction, the Defendant had a reasonable basis for believing this Court had

jurisdiction over the case. Therefore, this Court DENIES the Plaintiff’s Motion for Award of

Costs and Attorney Fees. [R. 10.]

                                                III

        Accordingly, the Court being sufficiently advised, it is hereby ORDERED as follows:

   1.   Plaintiffs’ Motion [R. 10] is GRANTED as to remand;

   2. Defendants’ Motion to Dismiss for Failure to State a Claim [R. 9] is DENIED;

   3. This action is REMANDED in its entirety to the Pike Circuit Court from which it was

removed; and

   4. This matter is STRICKEN from the Court’s active docket.



                                                 3
This the 24th day of May, 2019.




                                  4
